ORDER

PER CURIAM.
Jerry Wise appeals the judgment entered upon a - jury verdict .finding him guilty of forcible rape, Section 566.030 *120RSMo; forcible sodomy, Section 566.060 RSMo; first-degree robbery, Section 569.020 RSMo; and three counts of armed criminal action, Section 571.015 RSMo. No jurisprudential purpose would be served by a written opinion. We have furnished the parties with a memorandum, for their information only, setting forth the reasons for our decision. We affirm. Rule 30.25(b).